Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202) 479-3011
                                  February 20, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Stephen Herbert Speckman
              v. Texas
              No. 14-8503
              (Your No. WR-81,947-01)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
November 19, 2014 and placed on the docket February 20, 2015 as No. 14-8503.




                                        Sincerely,

                                        Scott S. Harris, Clerk


                                        bv ">^%
                                        Michael Duggan
                                        Case Analyst




                                                                       RECEIVED IN
                                                                 COURT OF CRIMINAL APPEALS

                                                                         FEB 27 20,15

                                                                    Abel Acosta, Clerk